OMB APPROVAL OMB Number: 3235-0167 Expires: March 31, 2018 Estimated average burden hours per response….1.50 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 333-185368 IMMAGE BIOTHERAPEUTICS CORP. (Exact name of registrant as specified in its charter) 10411 Motor City Dr., Ste. 750, Bethesda, MD 20817 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock ($0.001 par value per share) (Title of each class of securities covered by this Form) None. (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Rule 15d-22(b) o Approximate number of holders of record as of the certification or notice date: 6 Pursuant to the requirements of the Securities Exchange Act of 1934, Immage Biotherapeutics Corp. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: June 21, 2017 By: /s/ Mahesh Narayanan Mahesh Narayanan President and Chief Operating Officer
